RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1392-17T3


NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

J.M.C.,

          Defendant-Appellant,

and

E.C.,

     Defendant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF E.E.C.
 and T.E.M.C.,

     Minors.
___________________________

                    Submitted March 28, 2019 – Decided April 30, 2019
            Before Judges Simonelli and Whipple.

            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0132-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Jennifer M. Kurtz, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Christina E. Ramundo, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Linda Vele Alexander, Designated
            Counsel, on the brief).

PER CURIAM

      In this appeal, defendant J.M.C. (Joanne)1 challenges the Family Part's

November 3, 2017 order terminating her parental rights to her son E.E.C.

(Eddy), who was born in 2010, and her daughter T.E.M.C. (Tara), who was born

in 2012. We affirm substantially for the reasons set forth in the comprehensive

178-page written opinion issued by the Honorable Linda Lordi Cavanaugh,

J.S.C., on the same day.




1
  For ease of reference, and to protect the identities of the parties, all names
used herein are pseudonyms.
                                                                        A-1392-17T3
                                       2
      The evidence is fully detailed in Judge Cavanaugh's opinion, and we will

provide a brief summary. The Division of Child Protection and Permanency

(Division) became involved with Joanne and her family at the time of Tara's

birth when the hospital reported to the Division that Joanne and Tara tested

positive for marijuana.    The test results were inaccurate, but the Division

continued to monitor Tara and the two children. E.C. (Earl) is the biological

father of Eddy and Tara and is not a party to this appeal.

      During 2012, Joanne was living with the children at her mother's home,

but moved to a domestic violence shelter and agreed to submit to substance

abuse assessments and a psychological evaluation.            The psychological

evaluation was conducted by Dr. Eric Kirschner. Dr. Kirschner reported Joanne

had never worked, could not read and write and was receiving welfare benefits.

She struggled with domestic violence in her relationship with Earl and had

symptoms of impulsivity, anxiety and ADHD, as well as a borderline personality

disorder and substance abuse issues.        Kirschner identified a number of

recommended services for Joanne, including counseling. Joanne engaged in

some services but her mental health, substance abuse, unstable housing and

domestic violence problems with Earl persisted for the next three years that

ultimately resulted in the placement of the children back with their grandmother.


                                                                         A-1392-17T3
                                        3
That arrangement was short-lived because the grandmother was overly

committed to caring for other children. The Division petitioned for custody,

ultimately placing Eddy and Tara in foster care after other relative placements

were ruled out.

      Joanne's engagement with counseling services waned as her substance

abuse, mental health, and unstable housing problems persisted to the point that

the Division filed a complaint for guardianship in September 2016. A trial

ensued in June 2017 and ended on October 31, 2017.

      Based on her evaluation of the trial evidence, including the Division

record and psychological and bonding evaluations, Judge Cavanaugh concluded

the Division had satisfied the four prongs of the best interests test, N.J.S.A.

30:4C-15.1(a). She specifically found Joanne had numerous opportunities to

remediate her issues, including her inability or unwillingness to sever ties with

Earl because of relentless domestic violence.       Joanne continued to have

prolonged unstable housing, financial instability, untreated mental illness and

ongoing substance abuse.       Because of these unmitigated issues, Joanne

continued to put her children at risk of harm.

      Judge Cavanaugh also found Joanne did not demonstrate an ability or

willingness to alleviate the harm. Joanne was offered an extensive array of


                                                                         A-1392-17T3
                                        4
services including, but not limited to, mental health counseling, substance abuse

counseling, food stamps, bus passes, parenting classes and vocational services.

Based on the considered opinions of Dr. Kirschner and Dr. Gregory Gambone,

Judge Cavanaugh concluded termination of parental rights would do more good

than harm. This appeal followed.

      In this appeal, Joanne raises the following points of argument:

            THE TRIAL COURT ERRED IN CONCLUDING
            THAT THE BEST INTERESTS OF THE CHILDREN
            WILL BE SERVED BY TERMINATING [JOANNE'S]
            PARENTAL RIGHTS.

            I. THE TRIAL COURT'S FINDING THAT THE
            CHILDREN'S  SAFETY    [,] HEALTH    OR
            DEVELOPMENT WAS OR IS ENDANGERED BY
            THEIR RELATIONSHIP WITH [JOANNE] IS
            ERRONEOUS BECAUSE IT PRESUMES THAT HER
            PERSONAL STRUGGLES CAUSED HARM.

            II. THE RECORD IS DEVOID OF SUBSTANTIAL
            CREDIBLE EVIDENCE THAT [JOANNE] IS
            UNABLE OR UNWILLING TO ELIMINATE HARM,
            AS SHE WAS NEVER OFFERED PROPER MENTAL
            HEALTH TREATMENT.

            III. THE TRIAL COURT'S DECISION THAT [THE
            DIVISION] MADE REASONABLE EFFORTS TO
            FACILITATE REUNIFICATION IS ERRONEOUS
            BECAUSE [THE DIVISION] FAILED TO REFER
            [JOANNE] FOR PROPER TREATMENT, AND
            RELATIVES WERE ABLE TO CARE FOR THE
            CHILDREN.


                                                                         A-1392-17T3
                                       5
            A. [THE DIVISION] SUBJECTED [JOANNE] TO
            YEARS OF GENERIC SERVICES, IGNORING
            MOUNTING      EVIDENCE      THAT     ITS
            EVALUATIONS      AND     PLANS    WERE
            INADEQUATE.

            B. RELATIVES WERE ABLE TO CARE FOR THE
            CHILDREN.

            IV. TERMINATION OF [JOANNE'S] PARENTAL
            RIGHTS WILL DO MORE HARM THAN GOOD TO
            THE CHILDREN.

      Based on our review of the record, we conclude that Judge Cavanaugh's

factual findings are supported by substantial credible evidence, and her legal

conclusions are sound in light of those findings. See N.J. Div. of Youth &

Family Servs. v. R.G., 217 N.J. 527, 552 (2014). In particular, we agree with

the trial judge's conclusions that reasonable efforts were made by the Division

to keep the family relationship intact and/or to secure placement with a relative

and that termination of parental rights will not do more harm than good. We

consider Judge Cavanaugh's findings unassailable.

      Defendant's other arguments are unavailing and not supported by credible

evidence in the record. As such, their contentions are without sufficient merit

to warrant further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.



                                                                          A-1392-17T3
                                       6